Whether the writ of Recordari granted in this case, is viewed as one in the nature of an appeal, or of false judgment, his Honor committed no error in dismissing it. If the writ is viewed as in the nature of an appeal, no merits are shown or alleged, and the defendant has been guilty of laches. If the writ is considered as in the nature of a writ of error, or false judgment, no error in law is assigned. The only error alleged is that Gorman, a resident of Cabarrus county, though having no interest, was made a defendant, fraudulently, to give the Court jurisdiction. But the Justice of the Peace had jurisdiction, whether Gorman was made defendant or not. By perusing Battle's Revisal. chapter 63, section 50, the Justice of the Peace of one county can issue his summons to any other county of the State, and bring the defendant before his Court for trial. *Page 579 
The summons, in this case was issued in conformity to law, and the judgment was regular and no legal defence is alleged.
There is no error.
PER CURIAM.                                          Judgment affirmed.